Citation Nr: 9920918	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a scar in the 
left occipital region with neuritis and headaches, currently 
rated 10 percent disabling.  

2.  Entitlement to an increased evaluation for a scar on the 
left side of the neck, currently rated 10 percent disabling.  

3.  Entitlement to a compensable evaluation for a scar in the 
occipital cranial region.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from November 1979 
to January 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  The scar in the left occipital region is manifested by 
neuritis without organic changes and no more than slight 
disfigurement, without current evidence of prostrating 
headaches.  

2.  The scar on the left side of the neck is manifested by 
tenderness and no more than slight disfigurement, without 
functional impairment.  

3.  The scar in the occipital cranial region is not shown to 
be symptomatic.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a scar in the left occipital region with neuritis 
and headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 7800, 7804, 8100, 
8207 (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for a scar on the left side of the neck are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7800, 7804 (1998).  

3.  The criteria for a compensable evaluation for a scar in 
the occipital cranial region are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
7800, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the symptoms associated with his 
three service-connected scars demonstrate that each scar is 
more severely disabling than currently evaluated, thereby 
warranting higher ratings for each.  Generally, claims for 
increased evaluations are considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the appellant's service medical records shows that 
a lump was seen on the scalp in the left occipital area in 
January 1980, and, at the same time, a palpable, enlarged 
lymph node was noted on the neck.  The assessment was 
cellulitis.  In July 1980, he underwent excision of the cyst 
and node.  

Postservice VA medical records show that two one inch scars 
with minimal keloidal formation with both hypersensitive to 
touch were noted in the "right" occipital area on a March 
1981 VA examination, and that the appellant underwent surgery 
for a sebaceous cyst in the left occipital area in May 1985.  

Service connection was granted for surgical scars of the head 
and neck in the left occipital region by a September 1981 
rating decision, and a noncompensable evaluation was assigned 
under Diagnostic Code 7800 from January 13, 1981.  A February 
1990 rating decision assigned a 10 percent evaluation for the 
scars of the head and neck under Diagnostic Code 7804 from 
April 12, 1989.  A December 1997 rating decision elected to 
separate the appellant's scars into three different service-
connected disabilities and assigned the following 
evaluations: a 10 percent rating for a scar in the left 
occipital region with neuritis and headaches under Diagnostic 
Code 7804-8207 from August 19, 1997; a 10 percent rating for 
a scar on the left side of the neck under Diagnostic Code 
7800 from April 12, 1989; and noncompensable rating for a 
scar in the occipital cranial region under Diagnostic Code 
7804 from April 12, 1989.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar under Diagnostic Code 7803 when it is 
poorly nourished, with repeated ulceration, or under 
Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.  

Scars on the head, face, or neck are assigned a 50 percent 
evaluation when there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  When there is severe disfigurement 
associated with scars on the head, face, or neck, especially 
if a marked and unsightly deformity of the eyelids, lips, or 
auricles is produced, a 30 percent evaluation is assigned.  
If head, facial, or neck scars are productive of moderate 
disfigurement, a 10 percent rating is assigned.  For slightly 
disfiguring scars on the head, face, or neck, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

In Fanning v. Brown, 4 Vet. App. 225 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  

I.  A Scar in the Left Occipital Region

At a March 1993 VA scar examination, the scar in the left 
occipital region was described as 3 x 1/2 cm long, healed, 
tender, and visible due to lack of hair growth over the scar 
tissue.  No functional limitation or limitation of motion was 
noted.  

At a VA neurological evaluation performed in March 1993, the 
appellant reported that after the surgeries that resulted in 
his head and neck scars, he began to experience headaches 
that were mixed, pulsatile, and oppressive.  He stated that 
he did not usually have accompanying symptoms except when the 
episodes were very severe, at which time he would have 
blurring of vision through his left eye.  He indicated that 
the episodes would last up to a day at a time and required 
him to go to bed and stay in his room until they subsided, 
and that he averaged four such episodes per month, with up to 
fifteen episodes some months and less than four other months.  
He also indicated that he would experience sensational 
itching over the area of the scars.  The diagnosis was 
headaches, and the examiner opined that the episodes of 
headaches and itching over the surgical scars were related to 
the service-connected surgical scars.  

A November 1997 VA scar examination revealed loss of hair and 
a electricity sensation upon palpation with regard to the 
scar in the left occipital area, and paresthesias and 
dysesthesias were noted in the area.  The scar was considered 
mildly, cosmetically disfiguring due to the hair loss.  It 
was reported that there was no limitation of function.  
Evaluation of the left occipital scar at a November 1997 VA 
neurological examination revealed paresthesias and 
dysesthesias on touching the scar.  The diagnosis was 
neuritis in the area of the left occipital scar.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Evaluation of disability involving the seventh (facial) 
cranial nerve is based on the degree of paralysis present.  
When there is complete paralysis, a 30 percent evaluation is 
assigned.  For incomplete paralysis, if severe, a 20 percent 
evaluation is assigned, and, if moderate, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 
8207.  

As the evidence pertaining to the appellant's scar in the 
left occipital region shows that he experiences neuritis 
associated with the left occipital scar, without evidence of 
organic changes, the 10 percent evaluation currently assigned 
for the scar under Diagnostic Code 8207 is the highest 
schedular rating that may be assigned.  

In the absence of evidence demonstrating that there is more 
than slight disfigurement associated with the left occipital 
scar, a separate compensable evaluation based on 
disfigurement is not warranted under Diagnostic Code 7800.  
Esteban, supra.  

The Board has also considered whether a separate evaluation 
may be assigned for the left occipital scar on the basis of 
the headaches.  Migraine headaches manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are assigned a 
50 evaluation.  If migraine headaches cause characteristic 
prostrating attacks occurring on an average of once a month 
over last several months, a 30 percent evaluation is 
assigned.  When migraine headaches result in characteristic 
prostrating attacks averaging one in 2 months over the last 
several months, a 10 percent evaluation is assigned.  For 
migraine headaches with less frequent attacks, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.   The current evidence does not 
indicate that the appellant has experienced prostrating 
headaches during the past several years.  Therefore, a 
separate evaluation is not warranted for headaches under 
Diagnostic Code 8100.  Esteban, supra.  

II. A  Scar on the Left Side of the Neck

The March 1993 VA scar examination indicated that the scar in 
the left neck area was tender, without limitation of 
function.  At the November 1997 VA scar examination, the scar 
on the left neck, described as one cm long by two mm. wide 
with loss of color and hair, was considered mildly 
cosmetically disfiguring.  The November 1997 VA neurological 
examination revealed that the scar on the left side of the 
neck had a normal sensation when touched.  

While a 10 percent evaluation is warranted for the tenderness 
in the scar on the left side of the appellant's neck, the 
evidence does not indicate that there is moderate 
disfigurement associated with the scar so as to permit the 
grant of a separate rating under Esteban, supra, based on 
disfigurement associated with the scar (Diagnostic Code 
7800).   

III. A Scar in the Occipital Cranial Region

Neither of the VA scar examinations in March 1993 and 
November 1997 revealed any ulceration, inflammation, edema, 
keloid formation, adherence, tenderness, or pain associated 
with the occipital cranial scar.  At the November 1997 VA 
neurological examination, the occipital cranial scar was 
noted to be pruriginous without having any strange sensation 
when touched.  The November 1997 VA scar examination 
identified the scar in the occipital cranial region as 
mildly, cosmetically disfiguring.  Based on these findings, 
the Board is unable to identify a basis to grant a 
compensable evaluation for the left occipital cranial scar.  


ORDER

Increased evaluations are denied for a scar in the left 
occipital region with neuritis and headaches, a scar on the 
left side of the neck, and a scar in the occipital region.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

